Citation Nr: 0507223	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-13 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for chest pain and 
heart disease. 

2.  Entitlement to service connection for a nervous condition 
and tremors.  

3.  Entitlement to a compensable rating for bilateral hearing 
loss prior to January 29, 2003.

4. Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss from January 29, 2003.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL
Veteran 

ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran retired from military service in October 1976 
after serving more than 23 years on active duty. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, denying service connection for 
chest pain and heart disease, and a nervous condition and 
tremors, and an increase rating for bilateral hearing loss.

In the February 2002 rating decision, the RO reopened the 
claim and then denied service connection for chest pain and 
heart disease.  The Board has jurisdictional responsibility 
to consider finality, regardless of how the RO ruled.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
Accordingly, the Board has recharacterized the issue as 
styled in Issue 1 on the first page of this decision.

In an April 2004 rating decision, the RO granted service 
connection for gastroesophageal reflux disease to include a 
history of duodenal ulcer disease, stomach pain, and 
heartburn, and assigned a 30 percent rating.  The veteran has 
not initiated an appeal of either the rating or the effective 
date of the grant, and he has the remainder of the one-year 
period from the date of the notice, April 22, 2004, to do so. 



Also, in the April 2004 rating decision, the RO increased the 
rating for bilateral hearing loss to 20 percent, effective 
January 29, 2003.  Because the effective date assigned does 
not extend to the date of claim, the Board has characterized 
the claim as separate issues as noted on the first page of 
this decision.  

In an April 2004 statement, the veteran reported that he was 
unable to work due to service-connected and nonservice-
connected health problems.  The Board construes the statement 
as either a claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities or a claim for nonservice-connected pension 
benefits.  This matter is referred to the RO for appropriate 
action.

In November 2004, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is in the record.  Later that month, the veteran 
submitted additional evidence, accompanied by a waiver of RO 
consideration.  As such, it will be considered by the Board 
in this decision. 

The issues of a rating in excess of 20 percent for bilateral 
hearing loss since January 29, 2003, and service connection 
for a nervous condition and tremors are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a March 1977 rating decision, the RO denied the claim 
of service connection for chest pain and heart disease; after 
the RO notified the veteran of the decision and of his 
appellate rights, he did not appeal the determination and it 
became final.

2.  Evidence added to the record since the March 1977 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the case.

3.  The preponderance of the evidence shows that chest pain 
during service was unrelated to heart disease and that heart 
disease was not present in service or until many years 
thereafter, and that chest pain and heart disease are not 
related to service.

4.  Prior to January 29, 2003, VA audiometric test results 
showed level I hearing in the right ear and level III hearing 
in the left ear.


CONCLUSIONS OF LAW

1.  The RO's unappealed March 1977 decision, denying service 
connection for chest pain and heart disease, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 19.153 
(1977).

2.  New and material has been presented to reopen the claim 
of service connection for chest pain and heart disease.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

3.  Chest pain and heart disease were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

4.  The criteria for a compensable rating for bilateral 
hearing loss, prior to January 29, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.2, 
4.10, 4.85, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.
Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, which information and evidence the 
claimant is expected to provide.  And under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided pre-adjudication VCAA notice in 
letters in August and December 2001.  The RO notified the 
veteran of the information and evidence not of record that 
was necessary to support his claims.  By way of these 
communications, the Board finds that VA gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  For these reasons, the Board finds that 
the notification contained in these communications 
substantially complies with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
the evidence to substantiate the claim and the relative 
duties of VA and the claimant to obtain evidence); Charles v. 
Principi, 16 Vet. App. 270 (2002) (identifying the document 
that satisfies VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement pertaining to "any 
evidence" in the claimant's possession or a similar request 
to that effect).



Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
additional evidence and as there is otherwise no outstanding 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.

Application to Reopen the Claim of Service Connection for 
Chest Pain and Heart Disease

In a March 1977 rating decision, the RO denied service 
connection for chest pains and heart disease.  After 
notifying him of the decision and his appellate rights, the 
veteran did not appeal the determination and the March 1977 
rating action became final.

The evidence of record at the time of the RO's March 1977 
rating decision consisted of some of the service medical 
records.  The RO acknowledged in a December 1976 
communication that some of the service medical record had not 
been associated with the claims folder.  The RO noted that 
the veteran had been seen during service for complaints of 
chest pain but denied service connection on the basis that 
neither chest pain nor heart disease had been found on 
initial VA in January 1977. 

Because the veteran did not appeal the March 1977 rating 
decision, it became final based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002) (formerly 38 U.S.C. 
§ 4005 (1976)); 38 C.F.R. §§ 3.160(d), 19.153 (1977).  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the claim 
will be reopened and the former disposition of the claim will 
be reviewed.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

As defined by the regulation in effect when the veteran filed 
this claim in July 2001, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bore directly and substantially upon the specific 
matter under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled was so significant that it had 
to be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
was to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Evidence associated with the claims folder since the March 
1977 rating decision includes additional service medical 
record, post-service private and VA medical records, dated 
since the late 1970s, a transcript of the veteran's testimony 
at a hearing held before the undersigned Acting Veterans Law 
Judge in November 2004, and statements and written argument 
submitted by or on behalf of the veteran.

Of particular significance are the additional service medical 
records, which reflect the veteran's complaints of chest pain 
on numerous occasions.  Also of great significance are the 
reports of T. X.O., M.D., dated in November 2002 and November 
2004. 

The additional service medical records show complaints of 
recurrent chest pain.  In addition, Dr. T.X.O. addresses the 
etiology and onset of the veteran's heart disease in his 
November 2002 report.  This evidence bears directly and 
substantially upon the specific matter under consideration 
and is neither cumulative nor redundant, and by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection for chest pain and heart disease.  

In light of the foregoing, having determined that new and 
material evidence has been added to the record, the veteran's 
claim of service connection for chest pain and heart disease 
is reopened.



Merits Adjudication of the Claim for Chest Pain and Heart 
Disease 

Because the RO has already considered the merits of the 
veteran's claim, he is not prejudiced by the Board's 
adjudication of this aspect of his appeal. 

As a preliminary matter, the Board has reviewed in detail the 
in-service and post-service medical evidence as well as the 
post-service lay statements and testimony, which are 
contained in four separate volumes of evidence in the claims 
folders, it will discuss only the most pertinent evidence, 
focusing on the findings that bear on whether the veteran's 
chest pain and heart disease are related to or had onset 
during the veteran's 23 years of active duty.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Further, for certain chronic diseases, such as cardiovascular 
disease, a presumption of service connection arises if the 
disease is manifested to a degree of 10 percent within a 
prescribed period following discharge from service; the 
presumptive period for this condition is one year.  §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, the Board is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Where, as here, the Board is presented with conflicting 
medical evidence, it is free to favor one medical opinion 
over another, provided it offers an adequate basis for doing 
so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

Consistent with the veteran's contentions, the service 
medical records show that the veteran complained of chest 
pain on a number of occasions during his military career.  In 
August 1973, it was noted that the veteran's chest pain did 
not change on exertion.  In October 1973, the veteran was 
seen for intermittent chest pain over one year.  In November 
1973, he was hospitalized for the evaluation of sharp chest 
pain after eating dinner and sitting in his car.  History 
included similar pain in the recent past.  Cardiac enzymes 
were normal as were repeated EKGs and a chest X-ray.  The 
diagnosis was chest pain of unknown etiology.  An EKG in July 
1975 was normal.  On retirement examination in August 1976, 
history included chest pain of unknown etiology (1973) with 
no complication and sequela.  The heart evaluation, including 
an EKG, was normal.  

After service on VA examination in January 1977, history 
included a "heart attack" in 1973.  The veteran complained 
of chest pains, but no cardiovascular disease was found.

In August 1986, the veteran was diagnosed with coronary 
artery disease and he had a coronary artery bypass graft. 

In December 1991, the veteran continued to complain of chest 
pain and after a period of hospitalization, the diagnosis was 
noncardiac chest pain.  

In January 1992, S.C.M., M.D., reported that the veteran 
complained of chest pain and that cardiac testing was 
negative.  The physician stated that the complaints might be 
related to chronic reflux esophagitis.  The assessment was 
noncardiac chest pain. 

In January 1993, W.B.E. Jr., M.D., diagnosed recurrent chest 
pain of uncertain etiology and he indicated that that the 
symptom might be musculoskeletal origin.  

In September 2001, the veteran was afforded a VA examination 
to determine whether he had heart disease related to service 
or whether heart disease had onset during service.  The 
examiner reported that he reviewed the veteran's claims 
folder, and he discussed in detail the veteran's pertinent 
medical history. 

The examiner acknowledged the veteran's frequent complaints 
of chest pain during service, but found no evidence of heart 
pathology.  The examiner noted that in November 1973 the 
veteran was hospitalized and that myocardial infarction was 
ruled out.  The examiner also noted that the veteran's 
continued complaints of chest pain were found to be of 
unknown etiology.  Thereafter, the examiner expressed the 
opinion that the veteran's chest pains in service were not 
related to coronary artery disease, and therefore the 
veteran's heart disease was unrelated to service.

In a November 2002 report, T. X.O., M.D., cardiologist, noted 
that the veteran had an episode of chest pain in 1973, 
requiring hospitalization, and while there was reference to a 
heart attack, this was not definitively established.  In 
addition, the physician noted that in 1986 the veteran had a 
coronary artery bypass graft.  The physician expressed the 
opinion that the description of chest pain was compatible 
with angina and the fact that no etiology for the chest pain 
was found, meant it was possible that it was anginal.  The 
physician also stated that given the severity of the 
veteran's heart disease by the time of the bypass graft in 
1986, and because the pathophysiology of coronary disease was 
such that it usually had its onset many years or decades 
prior, it was likely that his exertional chest pain during 
the 1970s was angina.  The physician stated too that the 
opinion was based on the severity of the disease in 
subsequent years and the description of the chest pain in the 
clinical notes.  The physician commented that it was likely 
that the veteran had significant coronary disease many years 
prior to his bypass surgery and more likely than not that he 
had angina.

Following a review of the entire evidence of record, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  In reaching this determination, 
in its role as finder-of-fact, the Board finds that the 
opinion offered by the September 2001 VA examiner is the most 
probative evidence addressing the onset and etiology of the 
veteran's heart disease because:  (1) he carefully reviewed 
the veteran's entire in-service and post-service history; (2) 
he performed a physical examination of the veteran; and (3) 
he offered a cogent rationale in support of his assessment, 
consistent with the facts of record. 

No physician, other than Dr. T. X.O., has related the 
veteran's heart disease to chest pain during service.

As for Dr. T. X.O.'s opinion, the physician correctly points 
out that a heart attack was not definitively established on 
the basis of the hospitalization in 1973.  And he is correct 
in the fact that no etiology for chest pain was found during 
service.  

The Board however rejects that part of the physician's 
opinion that it was possible that the chest pain during 
service was anginal.  As for exertional chest pain, the 
service medical records show that the veteran's chest pain 
occurred with and without exertion.  In the episode leading 
to hospitalization in November 1973, the veteran was sitting 
in his car following dinner.  Therefore, to this extent, the 
opinion does not fully account for the facts of the 
contemporaneous record during service.  

To the extent that the physician stated that it was possible 
that the chest pain during service was anginal, there is an 
equal possibility that it may not be.  The statement is 
therefore speculative. 

As for the veteran's statements and testimony, as a 
layperson, he is not competent to offer an opinion as to 
either the diagnosis or cause of heart disease, which is a 
medical question.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

Having rejected the evidence favorable to the claim, the only 
remaining medical evidence opposes rather than supports the 
claim.  And the Board concludes that the preponderance of the 
evidence is against the claim as evidenced by the opinion of 


the VA examiner, who stated with sufficient justification on 
the basis of the record, that the veteran's chest pain and 
heart disease were unrelated to service.  
38 U.S.C.A. § 5107(b). 

Compensable Rating for Hearing Loss Prior to January 29, 2003

Background and Analysis

The veteran asserts that his hearing loss has worsened and 
that he has great difficulty hearing.  As such, he maintains 
that a compensable rating is warranted, prior to January 29, 
2003.  

In a March 1977 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned the 
current noncompensable evaluation under former Diagnostic 
Code 6297, effective November 1, 1977.  In July 2001, the 
veteran filed this claim seeking an increased rating for this 
condition.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The veteran's entire history is reviewed 
when making disability evaluations.  38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Bilateral hearing loss is evaluated under Diagnostic Code 
6100 of the Rating Schedule.  Evaluations of defective 
hearing under this code range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  
To evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Bruce v. West, 11 Vet. App. 405, 409 (1998), 
quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, exceptional patterns of hearing impairment exist 
for VA purposes when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more, and the rating specialist must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral, and each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  

Exceptional patterns of hearing impairment also exist for VA 
purposes when the pure tone threshold is 30 decibels or less 
at 1000 hertz and 70 decibels or more at 2000 hertz, and the 
Roman numeral designation for hearing impairment will be 
selected from either Table VI or Table VIa, whichever results 
is the higher numeral.  That numeral will then be elevated to 
the next higher Roman numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(b).  The Board notes that given 
the findings of the August 2001 VA audiological evaluation, 
no exceptional patterns of hearing impairment exist in this 
case.  

In August 2001, the veteran was afforded a VA audiological 
evaluation, which revealed pure tone threshold levels, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
20
30
70
LEFT
N/A
20
20
60
100

Pure tone threshold levels averaged 35 decibels for the right 
ear and 50 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in his 
right ear and 80 percent in his left ear.

There are no other pertinent audiological findings, dated 
prior to January 29, 2003, which bear on the severity of the 
veteran's service-connected bilateral hearing loss.

The mechanical application of the Rating Schedule to the 
August 2001 VA audiometric evaluation shows that the veteran 
had level I hearing in his right ear and level III hearing in 
his left ear, which warrants a noncompensable evaluation 
under Diagnostic Code 6100.  In light of the foregoing, the 
Board concludes that the preponderance of the evidence is 
against a finding that his bilateral sensorineural hearing 
loss warrants a compensable evaluation, prior to January 29, 
2003.  As such, entitlement to a compensable schedular 
evaluation prior to that date is not warranted.  

The Board notes the above determination is based on 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities, and there is no showing that the 
veteran's bilateral sensorineural hearing loss, prior to 
January 29, 2003, reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of a 
compensable evaluation on an extra-schedular basis, and 
indeed, neither the veteran nor his representative has 
identified any exceptional or unusual disability factors.  
See 38 C.F.R. § 3.321.  In this regard, the Board observes 
that there is no showing the disability resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), and the condition was not shown 
to warrant any, let alone, frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, the Board is not required to remand this claim to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

As new and material evidence has been presented, the claim of 
service connection for chest pain and heart disease is 
reopened.  To this extent only, the appeal is granted. 

On a merits determination, service connection for chest pain 
and heart disease is denied.

A compensable rating for bilateral hearing loss, prior to 
January 29, 2003, is denied.

REMAND

At the hearing in November 2004, the veteran testified that 
his hearing loss had worsened since his last VA examination, 
which was conducted in January 2003.  

After his testimony in November 2004, it seems that that the 
veteran is claiming service connection for a psychiatric 
disorder and a neurological disorder, manifested by tremors, 
which has been adjudicated as a nervous condition and 
tremors.  

In this regard, the service medical records reveal that the 
veteran was seen for complaints of nervousness in June and 
August 1957 and he was referred to the hospital.  In June 
1963, while hospitalized for treatment of a hernia, the 
veteran was told to resume psychiatric counseling.  Shakiness 
of the hands was noted in 1958 and edema of both hands was 
noted in 1964.  The veteran testified that recently he 
received treatment by VA for a nervous condition and tremors.  

In light of the above, under the duty to assist, further 
evidentiary development of these issues is needed and the 
case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiology examination, including 
audiometric testing, to determine 
the current level of bilateral 
hearing loss.  The claims folder 
must be made available to the 
examiner.   

2.  Obtain the records from the 
Charleston, VAMC since January 2003.  

3.  If there is medical evidence of 
either a psychiatric disorder or a 
neurological order to include 
tremors, schedule the veteran for 
the appropriate VA examination to 
determine whether the current 
disability is related either to 
service or to the service-connected 
disabilities.  The claims folder 
must be made available to the 
examiner.

4.  After the above development is 
completed, readjudicate the claims.  
If any benefit sought on appeal is 
denied, furnish the veteran a 
supplemental statement of the case 
and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

____________________________________
GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


